CONCURRING OPINION OP
ME. JUSTICE WOUP.
The prosecution in this case was begun by virtue of an information filed in the District Court of the United States for Porto Pico by virtue of an information filed by Ira K. Wells, United States Attorney for Porto Rico. Exactly how this information, so drawn, was being prosecuted in the District Court of Ponce does not appear. None of the *42laws of Congress that I have seen prescribe rules for a change of venue or transfer from the United States District Court to a local court even if the local courts have by the Act of September 21, 1922, concurrent jurisdiction with the United States District Court. As the case was begun apparently in the United States District Court the jurisdiction of that court attached. Certainly the jurisdiction of the District Court of Ponce was never properly invoked and the defendant should be discharged.